DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeter (US 4,007,797).
	With respect to claim 1: Jeter discloses a drilling system, comprising: 
a deflecting device (20) comprising an internal passage (21) extending therethrough (Figs. 2-4); and 
a flexible drilling assembly (22a, 25e, 22d, 25g, 22, 25a, 32 and related structures) configured to extend through the internal passage of the deflecting device (Figs. 2-4), and to create a perforation lateral tunnel in a wellbore (Figs. 3-4 show the creating of a lateral tunnel), wherein the flexible drilling assembly comprises: 
a flexible drive shaft (22a, 25e) configured to rotate relative to the internal passage of the deflecting device (Col. 4, lines 37-52); 
a cutting bit (22d, 25g) disposed at a first axial end of the flexible drilling assembly (Figs. 2-4); 

a slider (25a, 32) radially disposed within the slider tube (Figs. 2-4), wherein the slider is configured to compensate for expansion and compression of the flexible drive shaft while the perforation lateral tunnel is being created in the wellbore by the flexible drilling assembly (Col. 4, line 67-Col. 5, line 45; the slider controls the forwards and backwards movement of the flexible drive shaft which will allow it to be used to compensate for any expansion and compression; Figs. 2-4).
	With respect to claim 3: Jeter further discloses the slider is configured to slide axially within the slider tube to compensate for the expansion and compression of the flexible drive shaft (Col. 4, line 67-Col. 5, line 45; Figs. 2-4). Since the slider of Jeter moves along the longitudinal axis it is sliding axially even though it is also rotating.
With respect to claim 4: Jeter further discloses the flexible drilling assembly comprises a motor sealing connection (structure that directly or indirectly couples 20 to the motor labeled in Fig. 2) coupled to the slider tube at the second axial end of the flexible drilling assembly (Figs. 2-4), wherein the motor sealing connection is configured to be driven by a power source (pump and fluid pumped downhole; Col. 4, lines 37-52).
With respect to claim 5: Jeter further discloses the power source comprises electric power, hydraulic power (fluid pumped downhole; Col. 4, lines 37-52), or pneumatic power.
With respect to claim 12: All aspects of the claimed invention are disclosed as discussed in the rejections of claims 1 and 3 above. 
With respect to claim 14: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 4 above. 
With respect to claim 15: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 5 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeter as applied to claims 1 and 12 above, and further in view of Jelsma (US Re. 33,660).
	With respect to claim 9: Jeter discloses all aspects of the claimed invention except for the flexible drilling assembly comprises a bit box that connects the flexible drive shaft to the cutting bit. Jelsma teaches the flexible drilling assembly (Fig. 2) comprises a bit box (82) that connects the flexible drive shaft (34, 36, 54) to the cutting bit 56). It would be obvious to one having ordinary skill in the art at the time of filing to combine the bit box of Jelsma with the invention of Jeter since doing so would allow the bit box to perform its intended function aid in connecting the bit to the flexible drive shaft (Jelsma Col. 4, lines 15-19).
	With respect to claim 11: Jelsma from the combination of Jester and Jelsma further teaches the bit box has a flow channel to convey fluid to the cutting bit (Col. 4, lines 30-36). Jester from the combination of Jester and Jelsma further teaches the bit having a plurality of flow channels (25j). The combination of Jeter and Jelsma does not explicitly teach that the flow channel in the bit box is a plurality of flow channels. It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple flow channels in the bit box to connect to the plurality of flow channels in the bit In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With respect to claim 19: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 9 above. 
With respect to claim 20: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 11 above. 

Allowable Subject Matter
Claims 2, 6-8, 10, 13, 16-18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KRISTYN A HALL/Primary Examiner, Art Unit 3672